ON MOTION FOR REHEARING
ORDERED that appellant’s motion for rehearing is granted and the opinion of this court dated June 8,1988 is vacated and the cause is remanded to the trial court with directions to determine the amount of credit appellant is entitled to for time served rather than leaving that determination to the Department of Corrections Regional Director as was provided in the trial court’s order of May 13, 1988.
It is requested that a certified copy of said order be furnished to this court so that our opinion may again be published.